PER CURIAM.
An order of discovery which requires a defendant to:
38. Please state the names and addresses of all persons who have complained to you or any of your distributors of malfunctions of the product or any design, defect of the product.
39. Please state the names and addresses of any persons who have made claims against you or started a lawsuit against you for the alleged mal*673functions or defect of the product. Include in your answer the correct title, and place of the said action,
is too broad, even if subsequently limited to a seven-year period prior to the incident alleged in the complaint. The order under review which required such, is quashed with directions to limit the response to claims or causes of action relating to reasonable similar occurrences under similar circumstances. Railway Express Agency, Inc. v. Fulmer, 227 So.2d 870 (Fla.1969); City of Miami v. Fraternal Order of Police, 346 So.2d 100 (Fla. 3d DCA 1977); Warn Industries v. Geist, 343 So.2d 44 (Fla. 3d DCA 1977); West Volusia Hospital Authority v. Williams, 308 So.2d 634 (Fla. 1st DCA 1975).